Order entered January 21, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00695-CR

                           JAMES EDWARD ROGERS, JR., Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 196th Judicial District Court
                                       Hunt County, Texas
                                  Trial Court Cause No. 28576

                                             ORDER
       The Court GRANTS appellant’s January 16, 2015 motion to extend time to file his brief.

We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties


                                                       /s/   LANA MYERS
                                                             JUSTICE